DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Allowable Subject Matter

Claim(s) 1-11 is/are allowed.

The following is an examiner’s statement of reasons for allowance: The claims remain allowable for the reasons of record.  Additionally, US Patent Application Publication Number 2019/0018611 to Kim (“Kim”) fails to disclose, either alone or in combination, all of the claim limitations in the combinations as claimed.  Kim is directed to throttle performance of a memory system based on measured power consumption, but does not disclose any power supply activation or deactivation based on a total power consumption of at least one storage device.  Furthermore, such a feature would not have been an obvious modification to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 26 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185